DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/21 has been entered.

Claim Objections
Claim 19 is objected to because of the following informalities:  in line 2 the limitation “and of the at least two proximal motion constraining elements” should read “in each of the at least two proximal motion constraining elements”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 16 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in lines 17-22 of both claims 16 and 31, what is meant by the limitation “is adapted for constraining,….said first and second phalanx being articulated with respect to each other by said interphalangeal joint to which said motion constraining element corresponds when worn”. It 

Claim 16 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in lines 29 and 31 of claims 16 and 31, what is meant by the limitation “wherein each of the at least two proximal motion constraining elements and each of the at least two distal motion constraining elements is adapted for resisting elongation of the motion constraining element in a longitudinal direction of the flexible sheath”. How can the motion constraining elements resist elongation of itself/themselves? It is unclear what “the motion constraining element” is and if it is in addition to the distal and proximal motion constraining elements. There is lack of antecedent basis for the limitation “the motion constraining element” and it is unclear how this element relates to the protective device.

Claims 16 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 32-35 it is unclear what is meant by the limitation “wherein at least one motion constraining element of the at least two proximal motion constraining elements and of the at least two distal motion constraining elements is bendable in a dorso-palmar direction to allow flexion of the interphalangeal joint, when said flexible sheath is worn around said human finger”. It is unclear 

Claims 16 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 39-42, it is unclear what is meant by the limitation “wherein the at least two distal motion constraining elements and the at least two proximal motion constraining elements are distinct and separate elements having different points of engagement of the flexible sheath”. If the two distal elements are distinct and separate from each other and the two proximal elements are distinct and separate from each other or if the two distal elements are distinct and separate from the proximal elements. The examiner is interpreting the distal elements to be distinct and separate from the proximal elements.

Claims 16 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 43-54, it is unclear what is meant by the limitation “wherein each of the at least two distal motion constraining elements and the at least two proximal motion constraining elements comprises at least two elongate elements fastened to or integrated in the flexible sheath”. It is unclear if each of the two distal and proximal elements each comprise at least two elongate elements requiring at least eight elongate elements or if two distal elements and two proximal 

Claims 16 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 46-48, it is unclear what is meant by the limitation “wherein the at least two elongate elements intersect to form a cross where an axis of rotation corresponding to the interphalangeal joint, when the protective device is worn on the human finger, intersects the flexible sheath”. What are the at least two elongate elements associated with, the proximal elements, the distal elements, or one proximal element and one distal element? It is unclear what structure of the constraining elements is required to read on the elongated crossing elements. Further, it is unclear what is meant by “intersects the flexible sheath”, what is intersecting the sheath?

Claims 16 and 31 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In lines 49-53, it is unclear what is meant by the limitation “the protective device further comprises a third elongate element that extends from a position on the lateral side of the flexible sheath corresponding to a position of a shaft of the first phalanx when the flexible sheath is worn on the human finger to a position on the lateral side of the flexible sheath corresponding to a position of a shaft of the second phalanx when the flexible sheath is worn on the human finger”. Is the third elongate element one of the at least two elongate elements, or is this a different/separate 
 
Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the distal and proximal elements are located at both the first region and the second region. It is the examiner’s understanding that the distal elements are located at the distal portion of the sheath and the proximal elements are located at the proximal portion of the sheath. It is unclear what the first and second regions are in relation to the sheath and what elements are located in what region.

Claim 20 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the annular elastic structures are located along the sheath and if they are additional structures to the sheath, or just openings/portions of the elastic sheath. The examiner is interpreting these structures to be part of the sheath construction.



Claim 23 recites the limitation "the frontal side".  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the frontal side is associated with the protective device is this different than the palmar side of the sheath?

Claim 29 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the wrist band is connected to “the radial side” of the human hand. How is the wrist band connected to the connective textile? The wristband structure should be connected to the connective textile not the human hand.



Claim 29 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the radial side of said connective textile and the ulnar side of the connective textile are associated with the connective textile and the rest of the protective device structure.

Claim 30 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the gusset of the connective textile is connected to the flexible sheath, the language is confusing since it is directed toward a wearer’s hand. What does “a gusset connecting the flexible sheath for wearing around the thumb to the flexible sheath for wearing around the forefinger” there appears to be some language missing and it is unclear what applicant is requiring of the gusset and sheath.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20, 22-23, 25-26 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi (JP 2015-177941) in view of Homer (US 2008/0271219).
In regard to claims 16 and 31, Tabuchi teaches a protective device for protecting a proximal interphalangeal joint and a distal interphalangeal joint of a human finger when worn (paragraph 0039-0040), said protective device comprising: a flexible sheath adapted for wearing around said human finger (sheath: 6c, figure 7-9), wherein said flexible sheath comprises a palmar side for covering a palmar face of said human finger when worn (figures 7-9), a dorsal side for covering a dorsal face of said human finger when worn and two lateral sides for covering respectively an ulnar and a radial face of said human finger when worn (figures 7-9), and at least two proximal motion constraining elements integrated in or secured to said flexible sheath at a proximal portion and at least two distal motion constraining elements, integrated in 
However, Tabuchi fails to teach wherein the at least two elongate elements intersect to form a cross.
Homer teaches a finger supporter having two elongate elements intersecting to form a cross (see figure 1 and 2 teaches elongate elements crossing to form an x-shape at the user’s first and second interphalangeal joints).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the two elastic elements of Tabuchi that form an x-shape with a linear element, to instead form an x-shape by crossing each other as taught by Homer, since the elastic elements of Tabuchi crossing to form an x-shape would provide greater reinforcement while still allowing for freedom of movement of the wearer’s interphalangeal joints (Homer: paragraph 0021).

In regard to claim 17, Tabuchi teaches wherein said flexible sheath is a structure for enveloping the human finger in a close-fitting manner, such as to exert a compressive force on 

 	In regard to claim 18, Tabuchi teaches wherein at least two of said at least two proximal motion constraining elements respectively cover each lateral side of the flexible sheath at opposite lateral locations of said proximal portion of the flexible sheath, and wherein at least two of said at least two distal motion constraining elements respectively cover each lateral side of the flexible sheath at opposite lateral locations of said distal portion of the flexible sheath (see elastic portions 4 in figures 7-9).  

 	In regard to claim 19, Tabuchi teaches wherein each of the at least two distal  motion constraining elements and of the at least two proximal motion constraining elements is secured to the flexible sheath in a first region corresponding to a position of the shaft corresponding to said first phalanx when said flexible sheath is worn around said human finger and wherein each of the at least two distal motion constraining elements and each of the at least two proximal motion constraining elements is secured to the flexible sheath in a second region corresponding to a position of the shaft of said second phalanx, when the flexible sheath is worn around said human finger (see elastic portions 4 in figures 7-9).  

 	In regard to claim 20, Tabuchi teaches wherein the flexible sheath comprises at least two annular elastic structures for exerting a compressive force on the human body around the shaft of respectively said first phalanx and said second phalanx, when worn around said human finger, and wherein each of the at least two distal motion constraining elements and of the at least two proximal motion constraining elements is secured to said at least two annular elastic structures (the annular elastic structures are the annular parts of the sheath 6c that extend around the central portion and the end portion next to the opening 3).  

 	In regard to claim 22, Homer teaches wherein said cross formed by said at least two elongated elements has an angle between two of the elongate elements in the range of 10 degrees to 40 degrees (see figure 1 and 4, cross and angle of 135 and 225).  
 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the two elastic elements of Tabuchi that form an x-shape with a linear element, to instead form an x-shape by crossing and forming an angle between 10 and 40 degrees to each other as taught by Homer, since the elastic elements of Tabuchi crossing to form an x-shape at 10-40 degrees would provide greater reinforcement while still allowing for freedom of movement of the wearer’s interphalangeal joints (Homer: paragraph 0021).

 	In regard to claim 23, Tabuchi teaches wherein a first elongate element of said at least two elongate elements extends from a position on theApplication No.: 16/485,896 Art Unit: 3732Attorney No.: 19828.3757/18frontal side of the flexible sheath corresponding to a position of the shaft corresponding to the first phalanx when the flexible sheath is worn on the human finger to a position on the dorsal side of the flexible sheath corresponding to a position of the shaft corresponding to the second phalanx when the flexible sheath is worn on the human finger, and wherein a second elongate element of the two elongate elements extends from a position on the dorsal side of the flexible sheath corresponding to the position of the shaft corresponding to the first phalanx when the flexible sheath is worn on the human finger to a position on the frontal side of the flexible sheath corresponding to the position of the shaft corresponding to the second phalanx, when the flexible sheath is worn on the human finger (see figures 7 and 8). 
 
 	In regard to claim 25, Tabuchi wherein said flexible sheath comprises at least one opening for exposing a dorsal aspect of the proximal and/or distal interphalangeal joint, when 

 	In regard to claim 26, Tabuchi teaches wherein said flexible sheath comprises an opening for exposing a fingertip of said human finger when said flexible sheath is worn on said human finger (see figures 7 and 8).  

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi and Homer as applied to claim 16 above, and further in view of Fabry (US 5,517,694).
Tabuchi and Homer teach a reinforced glove as described above in claim 16 above. However, Tabuchi and Homer fail to teach a plurality of flexible sheaths with bases joined to a connective textile of a glove; wherein said glove comprises a wristband for enclosing a wrist of said human hand; and wherein said connective textile extends along an ulnar side of the human hand to connect to the wristband at the ulnar side and wherein said connective textile extends along a radial side of said human hand, around a base of the thumb of said human hand, to connect to said wristband at the radial side, when said glove is worn.
In regard to claim 27, Fabry teaches a glove with a plurality of flexible sheaths having bases that are joined to form a connective textile; wherein the connective textile covers at least a proximal part of a proximal phalanx of a hand when worn thereon (see Figures 1-4).
It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the finger sheath of Tabuchi and Homer with the multiple sheath glove article as taught by Fabry, since the finger sheath of Tabuchi and Homer provide with multiple sheaths would provide a glove article that can provide support to one finger while and further providing protection and coverage to the user’s hand and other fingers.
In regard to claim 28, Fabry teaches a glove comprising a wristband (wrist cuff: 34) for enclosing a wrist of said human hand  (figures 1 and 3), wherein said connective textile extends along an ulnar side of the human hand to connect to the wristband at the ulnar side (see figures 1-4) and wherein said connective textile extends along a radial side of said human hand, around a base of the thumb of said human hand (Figures 1-4), to connect the said wristband at the radial side, when said glove is warn (see figures 1-4).
 	It would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the finger protector of Tabuchi and Homer in a glove with multiple sheaths and a wristband as taught by Fabry, since the finger sheath of Tabuchi and Horner provided with multiple sheaths and a wristband would provide a glove article that can support one finger, provide protection to the user’s hand and other fingers, and provide a wristband means to properly adjust and secure the glove to fit the user’s wrist as desired (Fabry: column 2, lines 59-63).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabuchi, Homer and Fabry as applied to claim 27 above, and further in view of Bevier (US 2012/0030856).
 	Tabuchi, Homer and Fabry teach a reinforced glove as described above in claims 16 and 27. Further, Tabuchi, Homer and Fabry teach wherein one of the plurality of flexible sheaths is adapted for wearing around a thumb of said human hand (Fabry: figures 3 and 4, identifier 28: thumb portion), wherein another of said plurality of flexible sheaths is adapted for wearing around a forefinger of said human hand. (Fabry: figure 2, identifier 20: finger portion). However, Tabuchi, Homer and Fabry fail to teach wherein said connective textile comprises a gusset connecting the flexible sheath for wearing around the thumb to the flexible sheath for wearing 
 	In regard to claim 30, Bevier leaches a glove with a gusset connecting the flexible sheath for wearing around the thumb to the flexible sheath for wearing around the forefinger such that said gusset is stretched to a taut condition when the thumb is fully extended, when said glove is worn (Figures 7-10 and paragraph 0032).
 	I would have been obvious before the effective fling date to one having ordinary skill in the art to have provided the reinforced glove of Tabuchi, Homer and Fabry with the gusset of Bevier, since the glove of Tabuchi, Horner and Fabry provided with a gusset between the forefinger sheath and the thumb sheath would create a glove that allows for ease of movement between of the thumb and forefinger while conforming to the user's hand limiting bulk of the glove when not stretched (see paragraph 0032 of Bevier).

Allowable Subject Matter
Claim 29 is allowed over prior art, but rejected under 35 USC 112 2nd paragraph as detailed above.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732